Citation Nr: 0938082	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-30 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a major depressive 
disorder, to include Alzheimer's disease; and if so, whether 
service connection is warranted.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic fatigue 
syndrome; and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from May 1963 to 
May 1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Wichita, Kansas.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
chronic fatigue syndrome is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The January 2000 rating decision denying the Veteran's 
claim for service connection for a major depressive disorder 
to include Alzheimer's disease is final.  

2. The competent evidence received since the January 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the previously disallowed claim.


CONCLUSIONS OF LAW

1. The January 2000 rating decision denying the appellant's 
claim of entitlement to service connection for a major 
depressive disorder to include Alzheimer's disease is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1003 
(2008).

2. Evidence received since the January 2000 rating decision 
in connection with appellant's claim of entitlement to 
service connection for a major depressive disorder to include 
Alzheimer's disease is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that an April 2006 letter expressly informed 
the Veteran that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim decided herein.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that the 
April 2006 letter satisfied the Kent notice requirements of 
the VCAA.  In this regard, the April 2006 letter provided 
appropriate notice regarding what constituted new and 
material evidence, and specifically informed the appellant 
what evidence and information was necessary to reopen his 
previously disallowed claim.  

The April 2006 letter also fully satisfied the notice 
requirements as they relate to the underlying claim of 
service connection.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002) 
(explaining the requirements).  In this regard, the April 
2006 letter advised the Veteran what information and evidence 
was needed to substantiate the claim decided herein.  The 
letter also requested that he provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  Finally, the letter 
informed the Veteran of how VA establishes a disability 
rating and effective date, in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Since the April 2006 letter was sent to the Veteran prior to 
the May 2006 rating decision, VCAA notice with respect to the 
elements addressed in the letter was timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of his claim and 
requesting a VA medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant VA and non-VA 
treatment records.  A new medical exam is not warranted 
because the Board finds the Veteran has not presented any new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  The 
appellant has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 
C.F.R. § 3.156(a) (2008), 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The appellant was previously denied entitlement to service 
connection for a major depressive disorder to include 
Alzheimer's disease in January 2000.  The Board denied the 
Veteran's claim because he did not demonstrate that the 
disability was related to his active duty service.  The 
evidence used in making this determination consisted of the 
Veteran's service treatment records, private treatment 
records, VA medical examination reports, and the Veteran's 
lay statements.

In November 2005, the Veteran filed to reopen his previously 
disallowed claim of entitlement to service connection for a 
major depressive disorder and Alzheimer's disease.  Although 
the Veteran submitted additional evidence, the RO found that 
the evidence was not new and material and denied his claim in 
May 2006.  The additional evidence received since the January 
2000 denial includes VA treatment records, a letter from a VA 
physician, a letter from the Veteran's private caretaker, and 
lay statements from the Veteran and his spouse.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  

In the present case, the Veteran has provided lay statements 
from his wife stating that the Veteran's neurologist believes 
his disabilities may be caused, at least in part, by his 
military service.  However, since these statements are merely 
a recounting of a medical professional's opinion and not 
otherwise contained in the medical record, they may not be 
considered.  See Robinette v. Brown, 8. Vet. App. 69, 77 
(1995) (stating that a layperson's account of what a medical 
professional said is inherently unreliable and too attenuated 
to constitute medical evidence).  

The Veteran has also submitted additional VA and private 
treatment records.  
A March 2004 letter from a VA physician confirms the 
Veteran's diagnosis of Alzheimer's disease.  Another letter 
dated in March 2004 from the Veteran's non-VA caretaker 
confirms his diagnosis of both a major depressive disorder 
and Alzheimer's disease.  However, while these records are 
new, they do not address the reasons for the Board's prior 
denial and merely re-establish that the Veteran continues to 
suffer from a major depressive disorder and Alzheimer's 
disease.  Since this fact was already established at the time 
of the previous final denial, the evidence is not sufficient 
to reopen the Veteran's claim.  

In sum, the evidence submitted by the Veteran since the 
previous final denial is not new and material.  While the 
evidence is new, it does not address the reasons for the 
January 2000 denial and does not relate to an unestablished 
fact necessary to substantiate the Veteran's claim.  
Therefore, the Board finds the Veteran's request to reopen 
his previously disallowed claim of entitlement to service 
connection for a psychiatric disability must be denied.  38 
C.F.R. § 3.156(a).  


ORDER

The Veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a major 
depressive disorder to include Alzheimer's disease is denied.


REMAND

The appellant filed a claim to reopen his previously denied 
claim of entitlement to service connection for chronic 
fatigue syndrome in November 2005.  The Veteran's claim was 
thereafter denied in a rating decision dated in May 2006.  
The appellant then filed a timely notice of disagreement in 
June 2006.  However, a statement of the case was not issued.  
Therefore, this issue is REMANDED for issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(holding the Board should remand an issue to the RO for the 
issuance of a statement of the case when a notice of 
disagreement had been timely filed).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case 
responding to the appellant's June 2006 
notice of disagreement for whether new and 
material evidence has been submitted to 
reopen a claim for entitlement to service 
connection for chronic fatigue syndrome.  
The appellant must submit a timely 
substantive appeal in order to perfect his 
appeal with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


